Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-6, 12-14, and 17-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 4 and 12, and in light of independent claim 1 and 9, the specification as originally filed does not disclose the physical layer functions for an air interface are split between the controller and the at least one remote of an LTE Physical Uplink Shared Channel (PUSCH) and an LTE Physical Uplink Control CHannel (PUCCH).

  
Regarding claim 17 and 25, the specification as originally filed does not disclose the limitations:
“the split of the physical layer functions for at least some of an uplink channel of the air interface differs from the split of the physical layer functions for a downlink channel of the air interface”. The specification does not disclose the split of the physical layer functions for at least some of an uplink channel of the air interface. Furthermore, interpreting the uplink channel to correspond to the PUSCH and PUCCH as recited in claims 20, or 28 the specification does not disclose any splitting of physical layer functions of some of the PUSCH and PUCCH. 
	Dependent claims {18-24} and {26-32} depend from independent respective claims 17, and 25 and therefore are rejected for similar reasons.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-23, 29-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 20 and 28, claims 20 and 28 recite that “the uplink channel comprises a Long Term Evolution (LTE) Physical Random Access Channel (PRACH), and the downlink channel comprises at least one of an LTE Physical Uplink Shared Channel (PUSCH) and an LTE Physical Uplink Control CHannel (PUCCH)”. The downlink channel cannot comprise an uplink channel such as the PUCCH or the PUSCH. 
Regarding claim 21, the limitation “at least the first” in the phrase “at least the first and downlink channels comprise at least one uplink channel, at least one downlink channel, or at least one uplink channel and at least one downlink channel” lacks antecedent basis.
 Regarding claim 22, the limitation “at least the first” in the phrase “at least the first and downlink channels are both uplink channels”, lacks antecedent basis.
 Regarding claim 23, the limitation “at least the first” in the phrase “at least the first and downlink channels are both downlink channels”, lacks antecedent basis.
Regarding claim 29, the limitation “at least the first” in the phrase “at least the first and downlink channels comprise at least one uplink channel, at least one downlink channel, or at least one uplink channel and at least one downlink channel”, lacks antecedent basis.
Regarding claim 30, the limitation “at least the first” in the phrase “at least the first and downlink channels are both uplink channels”, lacks antecedent basis.

 
	 Response to Arguments
Applicant’s arguments, see REMARKS, filed 3/16/2020, with respect to claims 1, 2, 9, and 10 have been fully considered and are persuasive.  The rejections of 1, 2, 9, and 10 claims has been withdrawn. 
Applicants’ argument with reference to claim 1 specifies the channel in question to correspond to PRACH, but silent with regard to the case where a channel is other than PRACH. Applicant further alleged that independent claims 17 and 25 were amended in similar manner. Examiner disagrees, independent claims 17 and 25 were not Amended as alleged by the Applicants. These independent claims still directed to the splitting of “some” of the physical layer functions for at least of an uplink channel of the air interface. Examiner requested in the previous office action (last paragraph of page 4) for the Applicants to show support for the claimed subject matter. However Applicants did not show support other than mere passages with regard to PRACH while ignoring the PUCCH and the PUSCH as indicated in the above rejections. 
  It should be noted that an uplink and downlink channels are different channels, and thus specifying the split of physical layer functions as different with regard to the downlink and uplink channel is self-evident, because the uplink and downlink are each subject to different layer processing. Stated differently, the split of the physical layer processing should be directed 

Allowable Subject Matter
Claims 1-3, 7-11 are allowed.
Independent claims 1 and 9 are allowed based on the interpretation that both channels of the claims corresponding to a PRACH as indicated by the Applicant in the REMARKS, pages 12-13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELALLAM whose telephone number is (571)272-3097.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-2723179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED ELALLAM/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        1/29/2021